DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
US Pat No 10638639 to Garner et al teaches embedding heat pipes into heat sinks to uniformly distribute temperature across the plate of the heat sinks [col. 2 lines 41-56].
PGPUB 2016/0282916 to Shabbir et al teaches controlling fan speed to maintain a temperature at a target value [0028].
PGPUB 2005/0151553 to Kabbani et al teaches using heat exchangers to uniformly control temperature across a surface [0004].
CN 105491852 to Li et al teaches controlling fan rotation speed based on a deviation from a target temperature [abstract].
JP 2006202898 to Yoshikawa teaches controlling fan rotation speed based on a deviation from a target temperature [abstract].
The prior art of record does not teach or suggest either individually or in combination, adjusting a speed of each cooling fan in an array of cooling fans to reduce deviation of a corresponding heat sink temperature from a target temperature while also adjusting the target temperature based on an aggregate characteristic of the cooling fan speeds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/3/22